DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201710911250.4, filed on September 29th, 2017.
Response to Amendment
The present amendment, filed on or after March 4th, 2021 has been entered. Claims
1, 2, 6-8, 10, 11, 13, 14, and 17-20 remain pending. Claim 1 has been amended. Claims 3-5, 9, 12, 15, and 16 were previously canceled. Applicant’s amendment/arguments has not remedied the 112(a) rejection.
Specification
The amendment filed October 30th, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “orthographic projection” now replaces previously the disclosed “positive projections” in paragraphs [0006], [0009]-[0011], [0047], [0048], [0055], [0056], [0061], [0062], [0067], [0068], and [0072]. The specification does not define the phrase positive projection and the phrase cannot be readily implied from the specification. Since the phrase positive projection is not defined or readily implied by the . 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 41 recites “and the second photosensitive detective”, but should recite “and the second photosensitive detection”.
Appropriate correction is required.
Claim Interpretation
The term “configured to” in the claim(s) may be interpreted as intended use.  Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, 6-8, 10, 11, 13, 14, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 In the First Non-Final Office action mailed March 5th 2020, Examiner rejected claims that recited the phrase “positive projection” because it was unclear what a positive projection is or how it was related to the invention as a whole. Furthermore, in the specification, applicant merely used the phrase “positive projection” as a descriptive word and did not provide a definition of the phrase “positive projection”. Applicant has since amended the phrase “positive projection” to recite “orthographic projection” in both the specification and the claims. The phrase “orthographic projection” is also not defined by the specification and there is no apparent connection or linking connection between “positive projection” and “orthographic projection”. Since applicant has not adequately described positive projections in the specification to a degree that would equate the phrase “positive projection” with “orthographic projection”, there is no clear indication that applicant has possession of the claimed invention that involves orthographic projections. If applicant intends to simply state the orientation of particular components in relation to one another, examiner suggests amending the claims to 
Wherein the at least one photosensitive detection electrode is arranged in the display device such that it does not fully overlap with the light emitting elements.
Claim 2 could be amended in part to recite:
The light shielding layer is arranged in the display device such that it is located above and overlaps with the photosensitive layer. 
Or claim 7 could be amended in part to recite:
The photosensitive detection electrodes extend along the first direction and are arranged in the display device such that they do not overlap with the first electrodes; or the photosensitive detection electrodes extend along the second direction and are arranged in the display device such that they do not overlap with the second electrodes.
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The addition of the Kim et al. (US Patent Application Publication 2010/0103121 A1) reference discloses a black matrix covering a portion of a sensor array in a display device. The array contains many thin film transistors and touch sensors. In the array, the black matrix covers some of these transistors and sensors, while not covering others. 
Applicant's arguments filed March 4th, 2021 regarding the 112(a) rejection have been fully considered but they are not persuasive. The phrase “orthographic projection” cannot be . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 2016/0361031 A1) herein after Kim (1) in view of Lamansky et al. (US Publication 2015/0228931 A1) herein after Lamansky, Rothkopf (US Publication 2016/0058375 A1), Lim et al. (US Publication 2013/005310 A1) herein after Lim, Kim et al. (US Patent Publication 2010/0103121 A1) herein after Kim (2), and Ahmed et al. (US Publication 2016/0324432 A1) herein after Ahmed.
Regarding Claim 1, as best understood because of the 112 rejections identified above, Kim (1) teaches a display device (element 1), comprising: a base substrate (fig. 4 element 112); a photosensitive detection circuit (Para [0051] “The wearable device may monitor a bio-signal (e.g., heart rate) at the location where the display device 1 is worn. For example, when the wearable device where the display device 1 is worn monitors the heart rate of the wearer, the wearable device may measure the heart rate of the wearer by sensing a variation in infrared a photosensitive layer (Para [0060] “alignment of light-receiving sensors 400”), and an organic light-emitting display element successively arranged on the base substrate (fig. 4 and organic light emitting diodes 210,220, and 230); an encapsulation layer arranged on the organic light-emitting display element (Para [0030] “A passivation layer 130 may be on the light emitting elements 210, 220, and 230 to cover the transparent substrate 110 and the light emitting elements 210, 220, and 230”); wherein the organic light-emitting display element is configured to emit a first light (I2) passing though the base substrate and a second light passing through the encapsulation layer to display an image (I1); the photosensitive layer comprises at least one photosensitive detection electrode coupled to the photosensitive detection circuit, the at least one photosensitive detection electrode detects light reflected from a skin of a user and generates a photocurrent signal (Para [0031] “A plurality of light-receiving sensors 410, 420, and 430 are at the second side 112 of the transparent substrate 110. The light-receiving sensors 410, 420, and 430 may include, for example, a photoresistor and/or a light sensing element for receiving light and generating a sense signal from the received light like the photoresistor); and the photosensitive detection circuit determines heart rate information according to the photocurrent signal generated by the photosensitive detection electrode and outputs the heart rate information (Para [0051] “The wearable device may monitor a bio-signal (e.g., heart rate) at the location where the display device 1 is worn. For example, when the wearable device where the display device 1 is worn monitors the heart rate of the wearer, the wearable device may measure the heart rate of the wearer by sensing a variation in infrared rays in the reflective light R reflected from the object O based on”); and wherein an orthographic projection of the at least one photosensitive detection electrode does not fully overlap with the orthographic projections of the light-emitting elements onto the base 3AFDOCS/23068030.1substrate (Para [0024] “A photodetector may be disposed within the housing and configured to receive light produced by an LED of the array of LEDs that is reflected from a body of the user and produce a first sensor signal in response to the received light). Kim (1) does not explicitly disclose wherein the organic light-emitting display element comprises: a first electrode layer comprising a plurality of first electrodes extending along a first direction; a second electrode layer located on a side of the first electrode layer close to the base substrate and comprising a plurality of second electrodes extending along a second direction intersecting with the first direction, wherein the first electrodes are anodes, the second electrode are cathodes, or, the first electrodes are cathodes, the second electrode are anodes; and an organic functional layer located between the first electrode layer and the second electrode layer and comprising light-emitting elements at positions where the first electrodes intersect with the second electrodes; wherein the first electrode layer and the second electrode layer are made of a transparent electrically-conductive material, wherein the photosensitive detection circuit comprises: at least one driver signal line extending along the first direction, at least one detection signal line extending along the second direction, and at least one switch transistor; and wherein the at least one switch transistor has a gate connected with the at least one driver signal line extending along the first direction, a source connected with the at least one photosensitive detection electrode, and a drain connected with the at least one detection signal line; wherein the display device further comprises a black matrix located on a side of the organic light-emitting display element away from the base substrate; the black matrix covers a portion of the 
However, Lamansky discloses, in a similar organic light emitting display device, wherein the organic light-emitting display element comprises: a first electrode layer comprising a plurality of first electrodes extending along a first direction (Para [0032] “Top electrode 124”); a second electrode layer located on a side of the first electrode layer close  to the base substrate and comprising a plurality of second electrodes extending along (Para [0032] “a bottom electrode 128”) a second direction intersecting with the first direction (Fig.1A the anode and cathode electrodes of OLED inherently are arranged in opposite directions), wherein the first electrodes are anodes, the second electrode are cathodes, or, the first electrodes are cathodes, the second electrode are anodes (Para [0032] “Top electrode 124 and bottom cathode and a transparent anode, respectively, as known to one of ordinary skill in the art”); and an organic functional layer located between the first electrode layer and the second electrode layer and comprising light-emitting elements at positions where the first electrodes intersect with the second electrodes (Para [0032] “Light generated in the electroluminescent organic material 126 can escape the OLED device 120 from both the top and bottom electrode 124, 128”), wherein the first electrode layer and the second electrode layer are made of a transparent electrically-conductive material (Para [0032] “Top electrode 124 and bottom electrode 128 can be a transparent cathode and a transparent anode, respectively, as known to one of ordinary skill in the art”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim (1) to further include wherein the organic light-emitting display element comprises: a first electrode layer comprising a plurality of first electrodes extending along a first direction; a second electrode layer located on a side of the first electrode layer close  to the base substrate and comprising a plurality of second electrodes extending along a second direction intersecting with the first direction, wherein the first electrodes are anodes, the second electrode are cathodes, or, the first electrodes are cathodes, the second electrode are anodes; and an organic functional layer located between the first electrode layer and the second electrode layer and comprising light-emitting elements at positions where the first electrodes intersect with the second electrodes, wherein the first electrode layer and the second electrode layer are made of a transparent electrically-conductive material as disclosed by Lamansky as a way to enhance 
Furthermore, Rothkopf discloses, in a similar display device for a wearable appliance, 3AFDOCS/22228012.1wherein the photosensitive detection circuit comprises: at least one driver signal line extending along the first direction (Para [0286] “Control circuitry 2610 may be coupled to the data lines 2606 and gate lines 2608 so that control signals may be received from driver circuitry”), at least one detection signal line extending along the second direction (Para [0286] “Control circuitry 2610 may be coupled to the data lines 2606”), wherein the display device further comprises: a wiring layer located between the base substrate and the photosensitive layer, wherein the wiring layer comprises a driver circuit driving the organic light-emitting display element, and wherein the photosensitive detection circuit is arranged at a same layer as the wiring layer (Para [0286]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim (1) in view of Lamansky to further include 3AFDOCS/22228012.1wherein the photosensitive detection circuit comprises: at least one driver signal line extending along the first direction, at least one detection signal line extending along the second direction, wherein the display device further comprises: a wiring layer located between the base substrate and the photosensitive layer, wherein the wiring layer comprises a driver circuit driving the organic light-emitting display element, and wherein the photosensitive detection circuit is arranged at a same layer as the wiring layer as disclosed by Rothkopf as a way to connect and provide the necessary circuitry for the display device to be operable.
Moreover, Lim discloses, in a display device for a system that beasures bioelectric signals, at least one switch transistor; and wherein the at least one switch transistor has a gate connected with the at least one driver signal line extending along the first direction, a source connected with the at least one photosensitive detection electrode, and a drain connected with the at least one detection signal line (Para [0119] “Referring to FIG. 6, the switch 203 may include a field effect transistor (FET) 203a. A control signal that is input from the proximity sensor 141a or the controller 180 is input to a gate terminal of the FET 203a and controls switching of the FET 203a. Further, a drain terminal is connected to the first electrode 201 and receives a detection signal output from the first electrode 201”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim (1) in view of Lamansky and Rothkopf to further include at least one switch transistor; and wherein the at least one switch transistor has a gate connected with the at least one driver signal line extending along the first direction, a source connected with the at least one photosensitive detection electrode, and a drain connected with the at least one detection signal line as disclosed by Lim as a way for the display device to have electrical connections that allow the display device to switch from electrode to electrode depending on the needs of the display device in a given situation.
Moreover, Kim (2) discloses in a similar display device, wherein the display device further comprises a black matrix located on a side of the organic light-emitting display element away from the base substrate (fig. 1 depicts black matrix 152 located on a side of the display device away from the base substrate 110); the black matrix covers a portion of the organic light-emitting display element (fig. 1 black matrix 156 covers a portion of the light emitting display 154), the photosensitive detection electrodes comprises first photosensitive detection electrodes the first photosensitive detection electrodes are covered by the black matrix layer (fig. 2 depicts the black matrix 152 covering the touch sensors 160); the photosensitive detection electrodes comprises second photosensitive detection electrodes the second photosensitive detective electrodes are not covered by the black matrix layer (fig. 2 depicts the black matrix 152 not covering the touch sensors 160 at other portions of the electrode array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim (1) in view of Lamansky, Rothkopf, and Lim to further include wherein the display device further comprises a black matrix located on a side of the organic light-emitting display element away from the base substrate; the black matrix covers a portion of the organic light-emitting display element as disclosed by Kim (2) as a way to reduce or prevent light from passing through the device thereby only allowing certain light to pass through and be transmitted on the display device (Kim (2) Para [0045]).
Additionally, it would have been obvious to further substitute the touch sensors of Kim (2) for the photosensitive detection electrodes of Kim (1) because doing so would have been a simple substitution for one known sensor (the touch sensor) for another known sensor (the photosensitive detection electrode) to provide the predictable result of a light sensing device instead of a touch based device. An advantage for this substitution would allow the display device to capture light reflected from the skin or light reflected from inside the skin to conduct 
Moreover, Ahmed discloses, in a device designed for photoplethysmography, the photosensitive detection circuit further comprises a mode switching circuit, wherein: in an active light mode, the mode switching circuit controls the photosensitive detection electrodes to detect the first light reflected from the skin and generate the photocurrent signal, and in an ambient light mode, the mode switching circuit controls the photosensitive detection electrodes to detect an ambient light reflected from the skin and generate the photocurrent signal (Para [0002], Para [0003], and Para [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the display device of Kim (1) in view of Lamansky, Rothkopf, Lim, and Kim (2) to further include the photosensitive detection circuit further comprises a mode switching circuit, wherein: in an active light mode, the mode switching circuit controls the photosensitive detection electrodes to detect the first light reflected from the skin and generate the photocurrent signal, and in an ambient light mode, the mode switching circuit controls the photosensitive detection electrodes to detect an ambient light reflected from the skin and generate the photocurrent signal as disclosed by Ahmed with the first photosensitive detection electrode and the second photosensitive detection electrode of Kim (2) as a way to decrease the power requirements for heart rate detection (Ahmed Para [0001]).
Regarding Claim 2, as best understood because of the 112s identified above, Kim (1) further teaches the display device further comprises a light-shielding layer located on a side of the photosensitive layer away from the base substrate, wherein: a positive projection of the light-shielding layer onto the base substrate overlaps with a positive projection of the photosensitive layer onto the base substrate. (Para [0009]”The display device may include a light blocking layer between the transparent substrate and one or more of the light emitters, wherein an opening that at least partially overlaps the reflector and through which light is to be transmitted is in the light blocking layer” and fig. 7 depicts light receiving sensor 400 arranged in the display device such there it is overlapping with of the light shielding layer 170).
Regarding Claim 14, Kim (1) further teaches the display device wherein the photosensitive layer is configured to detect the first light and/or an ambient light reflected from the skin of the user, and generate the photocurrent signal (Para [0050] “The light-receiving sensors 410, 420, and 430 sense a reflective light R formed as a result of being reflected from the object O. The light-receiving sensors 410, 420, and 430 generate sense signals from the sensed reflective light R. For example, the light-receiving sensors sense the reflective light R, which corresponds to the bottom light I2 that has been emitted through the second side 112 and then returned by being reflected from an external surface, e.g., a body part”).  
Regarding Claim 17, Kim (1) further teaches the display device wherein the display device is a wearable display device (Para [0050] “The target O may be, for example, a part (e.g., a wrist) of the body of a wearer. The wearable device may monitor a bio-signal (e.g., heart rate) at the location where the display device 1 is worn”).
Regarding Claim 19, Kim (1) teaches a method of detecting heart rate information by the display device according to claim 1, the method comprises: emitting, by the organic light-emitting display element, a first light passing through the base substrate, emitting a second light passing through the encapsulation layer (Para [0006] “the light emitters are to emit light in a first direction and a second direction opposing the first direction”); detecting, by the photosensitive layer, light reflected from a skin of a user and generating a photocurrent signal (Para [0006] “the sensor is to sense reflected light emitted through a second side of the transparent substrate and received by the sensor after being reflected from a location outside the display device”); and determining, by the photosensitive detection circuit, the heart rate information according to the photocurrent signal generated by the photosensitive layer (Para [0051] “The wearable device may monitor a bio-signal (e.g., heart rate) at the location where the display device 1 is worn. For example, when the wearable device where the display device 1 is worn monitors the heart rate of the wearer, the wearable device may measure the heart rate of the wearer by sensing a variation in infrared rays in the reflective light R reflected from the object O based on, for example, an infrared ray absorption difference between red blood cells in capillaries in systolic and diastolic phases of the cardiac cycle.”).  
Regarding Claim 20, Kim (1) further teaches the method wherein detecting, by the photosensitive layer, the light reflected from the skin of the user and generating the photocurrent signal comprises: detecting, by the photosensitive layer, the first light and/or ambient light reflected from the skin of the user, and generating the photocurrent signal (Para [0050] “The light-receiving sensors 410, 420, and 430 sense a reflective light R formed as a result of being reflected from the object O. The light-receiving sensors 410, 420, and 430 generate sense signals from the sensed reflective light R. For example, the light-receiving sensors sense the reflective light R, which corresponds to the bottom light I2 that has been .   
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed as applied to claim 1 above, and further in view of Huang et al. (US 2017/0255809 A1) herein after Huang.
Regarding Claim 6, the combination of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed disclose the display device according to claim 1, but do not explicitly disclose wherein the photosensitive layer comprises a plurality of photosensitive detection electrodes distributed in an array, wherein: positive projections of the photosensitive detection electrodes onto the base substrate do not overlap with any of positive projections of the first electrodes, the second electrodes, and the light-emitting elements onto the base substrate.
However, Huang discloses, in a similar display device, wherein the photosensitive layer comprises a plurality of photosensitive detection electrodes distributed in an array, wherein: positive projections of the photosensitive detection electrodes onto the base substrate do not overlap with any of positive projections of the first electrodes, the second electrodes, and the light-emitting elements onto the base substrate (Para [0049] “FIG. 7 illustrates an example pixel array 700, wherein each pixel includes a photoemitting element and a photodetecting element occupying distinct areas of the pixel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further modify the display device of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed, as described above, to further include wherein the photosensitive layer comprises a plurality of photosensitive detection electrodes 
Regarding Claim 7, the combination of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed disclose the display device of claim 1, but do not explicitly disclose wherein the photosensitive layer comprises a plurality of strip-shaped photosensitive detection electrodes arranged in parallel, wherein: the photosensitive detection electrodes extend along the first direction, and orthographic projections of the photosensitive detection electrodes and the orthographic projections of the first electrodes onto the base substrate do not overlap with each other; or the photosensitive detection electrodes extend along the second direction, and the orthographic projections of the photosensitive detection electrodes and the orthographic projections of the second electrodes onto the base substrate do not overlap with each other.
However, Huang discloses, in a similar display device, wherein the photosensitive layer comprises a plurality of strip-shaped photosensitive detection electrodes arranged in parallel, wherein: the photosensitive detection electrodes extend along the first direction, and orthographic projections of the photosensitive detection electrodes and the orthographic projections of the first electrodes onto the base substrate do not overlap with each other; or the photosensitive detection electrodes extend along the second direction, and the orthographic projections of the photosensitive detection electrodes and the orthographic projections of the second electrodes onto the base substrate do not overlap with each other 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed to further include wherein the photosensitive layer comprises a plurality of strip-shaped photosensitive detection electrodes arranged in parallel, wherein: the photosensitive detection electrodes extend along the first direction, and orthographic projections of the photosensitive detection electrodes and the orthographic projections of the first electrodes onto the base substrate do not overlap with each other; or the photosensitive detection electrodes extend along the second direction, and the positive projections of the photosensitive detection electrodes and the orthographic projections of the second electrodes onto the base substrate do not overlap with each other as disclosed by Huang as a way to neatly organize the display device in a pixelated array that ensures that there is no interference between the photosensitive detection electrodes.
Regarding claim 8, the combination of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed disclose the display device of claim 1, but do not explicitly disclose wherein the photosensitive layer comprises a photosensitive detection electrode arranged as an integral plane, wherein: the photosensitive detection electrode is provided with hollow areas at its portions overlapping with the light-emitting elements.
However, Huang discloses, in a similar display device, wherein the photosensitive layer comprises a photosensitive detection electrode arranged as an integral plane, wherein: the photosensitive detection electrode is provided with hollow areas at its portions overlapping with the light-emitting elements (Fig. 8 and Para [0055] “Each photodetector overlaps a corresponding photoemitter of the same pixel and occupies a different layer of the display. In the illustrated implementation, the photodetector 818 occupies a layer positioned below the photoemitter 816”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention further modify the display device of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed to include wherein the photosensitive layer comprises a photosensitive detection electrode arranged as an integral plane, wherein: the photosensitive detection electrode is provided with hollow areas at its portions overlapping with the light-emitting element so the photodetector and photoemitting element can work in tandem to produce the display.
Regarding claim 11, the combination of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed discloses the display device of claim 1, wherein Kim (1) further teaches to drive the photosensitive detection electrode to generate the photocurrent signal and transmit the photocurrent signal to the photosensitive detection circuit in a heart rate detection period (Para [0051] “The wearable device may monitor a bio-signal (e.g., heart rate) at the location where the display device 1 is worn. For example, when the wearable device where the display device 1 is worn monitors the heart rate of the wearer, the wearable device may measure the heart rate of the wearer by sensing a variation in infrared rays in the reflective light R reflected from the object O based on”), but the combination does not explicitly teach/disclose wherein the at least one driver signal line is further connected with the organic light-emitting display 
However, Huang discloses in a similar display device, wherein the at least one driver signal line is further connected with the organic light-emitting display element to drive the organic light-emitting display element to display the image in a display period (Para [0004] “Image processing circuitry is electrically coupled to the pixelated photoemitting element array and the pixelated photoemitting element array and is configured to stitch the reflected light signal received by each photodetecting element of the pixelated photodetecting element array into a composite image of an object in contact with the display surface of the display”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the display device of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed to further include wherein the at least one driver signal line is further connected with the organic light-emitting display element to drive the organic light-emitting display element to display the image in a display period a disclosed by Huang as a way for the device to actually be able to display the information gathered from the photodetection circuit. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed as applied to claim 1 above, and further in view of Arias et al. (US 2017/0156651 A1) herein after Arias.
Regarding claim 10, the combination of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed disclose the display device of claim 1, but the combination does not explicitly disclose wherein the photosensitive detection circuit further comprises: a current-voltage 
However, Arias discloses, in a similar application, wherein the photosensitive detection circuit further comprises: a current-voltage conversion circuit a filter circuit connected with the current-voltage conversion circuit , an amplifying circuit connected with the filter circuit (Para [0007] “photodetector comprises and organic photodiode”: photodiodes inherently have current-voltage conversion circuitry and Para [0081] “Raw signal from the photodetector is filtered and amplified to ensure signal integrity. Filters and amplifiers are part of the main circuit block”), a counter connected with the amplifying circuit, and a timer connected with the counter (Para [0097] “capable of measuring heart rate”: a component capable of measuring a heart rate would have to have a counter and a timer as heart rate is measured by a count of heart beats over a given amount of time), wherein: the current-voltage conversion circuit is connected with the at least one detection signal line (an inherent feature of Arias as the photodiode would have to be connected to a signal detection line in the given embodiment), and configured to convert the photocurrent signal on the at least one detection signal line into a voltage signal (an inherent capability of a photodiode);  the filter circuit is configured to filter the voltage signal (a filter circuit inherently has this capability); the amplification circuit is configured to amplify the filtered voltage signal (an amplification circuit inherently has this capability); and the counter is configured to count under the control of the timer to obtain a value of a heart rate (Para [0097] “capable of measuring heart rate”: a measured heart rate would inherently use the counter under the control of a timer to calculate a value of heart rate).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the display device of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2), and Ahmed to further include the current voltage conversion circuit, a filter connected with the current voltage conversion circuit, an amplifying circuit connected with the filter circuit, a counter with the amplifying circuit, and a timer connected with the counter  wherein: the current-voltage conversion circuit is connected with the at least one detection signal line, and configured to convert the photocurrent signal on the at least one detection signal line into a voltage signal (inherent);  the filter circuit is configured to filter the voltage signal; the amplification circuit is configured to amplify the filtered voltage signal; and the counter is configured to count under the control of the timer to obtain a value of a heart rate as disclosed by Arias as a way to provide the display device with the circuitry necessary to perform the heart rate calculations in connection with the display elements so that a user can ultimately see their heart rate information. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed and further in view of Wu (US Publication 2017/0178556 A1).
Regarding claim 13, the combination of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed further disclose the display device of claim 1, but the combination does not explicitly disclose wherein the active light mode is a period when the organic light-emitting display element is displaying an image or sleeping and the ambient light mode is a period when the organic light-emitting display element is disabled.
However, in a similar display device, Wu discloses wherein the active light mode is a period when the organic light-emitting display element is displaying an image or sleeping (Para [0028] “In general, in the display period of one frame, the gate scanning circuits 121 sequentially control the on-state and off-state of the thin film transistors (TFTs) in the rows of pixel units (namely progressive scanning), and the data drive circuits 122 control the input of data voltages of the columns of pixel units during the scanning of each row”) and the ambient light mode is a period when the organic light-emitting display element is disabled (Para [0019] “when the circuit units 120 control the switching element 112 to switch off, the photodetection unit 110 does not output the light detection signals”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display device of Kim (1) in view of Lamansky, Rothkopf, Kim (2), and Ahmed to further include wherein the active light mode is a period when the organic light-emitting display element is displaying an image or sleeping and the ambient light mode is a period when the organic light-emitting display element is disabled as a way to allow the display device to have an on and of mode so that light is not emitted at all times, thus saving energy. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2) and Ahmed and further in view of Heanue et al. (US 2012/0130257 A1) herein after Heanue.
Regarding Claim 18, the combination of Kim (1) in view of Lamansky, Rothkopf, Lim, Kim (2), and Ahmed disclose the display device according to claim 1, but do not explicitly teach that the photosensitive detection electrode is made of a PIN-type semiconductor material or a PN-type semiconductor material.
However, Heanue discloses, in a similar display device, the photosensitive detection electrode is made of a PIN-type semiconductor material or a PN-type semiconductor material (Para [0036] “In other embodiments, the optical detector 7 may be a PIN photodiode”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of Lamansky, Rothkopf, Lim, Kim (2), and Ahmed to specifically include a PIN-type semiconductor material for the photosensitive detection electrode as disclosed by Heanue as a known feature in the art that detects and electrically reacts to incident light.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang (US Patent Publication 2009/0200088 A1) relates to a sensor pixel for a touch panel that includes a black matrix that covers a portion of the device. The black matrix covers readout transistor completely and partially covers the photo-transistor in the electrode array.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792